DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election / Restriction
Applicant’s election without traverse of Group II (claims 11-15 and 17) in the reply filed on June 13, 2022 is acknowledged.
Claims 1-8, 16, 9 and 10 are withdrawn from consideration. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. 
Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakur (Mintel, XP-002784663, published October 2013, cited in IDS) as evidenced by Scharp (US 20190151232 A1) and Murad (US 20050261367 A1). 
According to Mintel, Nakur has been available as a commercial product at least before October 2013.  The composition is used to combat acne; the composition contains at least one vine extract (vitis vinifera leaf extract) and at least two essential oils, namely peppermint (mentha piperita) leaf extract and lavender oil (Lavandula angustifolia oil).  Peppermint extract contains the essential oil in alcohol.  See Scharp, [0250].   The composition further contains lemongrass extract and rosemary extract.  Since the composition is in a cosmetically suitable carrier, it is in a physiologically acceptable medium. See instant claim 11. 
Regarding claim 12, salicylic acid is a well-known exfoliating agent.  See Murad, [0213]. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakur, Scharp and Murad as applied to claims 11 and 12 as above, and further in view of Kim et al. (KR 101787406 B1, published October 19, 2017) (“Kim” hereunder) and Lee et al. (KR 1020170058546, published May 19, 2022) (“Lee” hereunder). 
Nakur fails to teach lemon balm and geranium essential oils. 
Kim teaches a cosmetic composition comprising grape seed extract and lemon balm.  The reference teaches that lemon balm essential oils has an antihistamine action and polyphenols and tannins having antiviral activity. The reference further teaches that when lemon balm is used as a bathing agent the lemon-like scent provides aromatherapeutic effects, skin cleansing and warming effects.  See translation, p. 2.  The reference further teaches that grape seeds contain proanthocyanidins which have the strongest antioxidative potential and protect and prevent damages to cellular compounds.   See translation, p. 2.  
Lee teaches that an antiwrinkle composition comprising lavender, rosemary and geranium essential oils.  The reference teaches that lavender essential oil is used for antimicrobial and skin wound-healing properties.  Rosemary essential oil has antibiotic effects; geranium essential oil an aromatic agent.  See translation, p. 6, paragraph 3-5.  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Nakur and incorporate to the composition additional essential oils such as lemon balm and geranium essential oils.  The skilled artisan would have been motivated to do so, as 1) all references are directed topical formulations for skin care comprising essential oils and plant extracts; 2) Kim teaches that lemon balm is useful as an aromatherapeutic agent and suitable for topical use; 3) and Lee teachings geranium essential oil has antimicrobial effect and useful as an aromatic agent.  Since Kim teaches that lemon balm is combined with grapeseed extract and Lee teaches that geranium essential oil is combined with lavender and rosemary essential oils, one of ordinary skill in the art would have had a reasonable expectation of successfully producing a stable skin care composition with improved antimicrobial effect and aromatherapeutic effect by combining the teachings of the references. 

Claims 14, 15 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Nakur, Scharp, Murad, Kim and Lee as applied to claims 11-13 as above, and further in view of Peron et al. (WO 2011128714 A1, published on October 20, 2011, cited in IDS) (“Peron” hereunder). 
Nakur fails to disclose the weight amount of the grape seed extract and the essential oils used.  
Kim teaches that grape seed extract and lemon balm was mixed at 1:10 to 10:1 weight ratio and each is used at 1 wt% in a cosmetic composition to relieve facial swelling.  See translation, p. 3, lines 1-2, p. 5, Experimental Example 3.  
Lee teaches that a mixture of essential oils including the above mentioned can be used in a concentration ranging from 0.001-30 wt % based on the total weight of the composition.  See p. 7, first full paragraph.  Examples show various cosmetic formulations comprising such mixture (“complex essential oil”) in a concentration of 0.3 wt % or 0.5 wt %.  
Peron also teaches polyphenols from grape seed extracts wherein at least one polyphenol is stabilized by esterification.  The reference teache4s an anti-aging cream comprising 0.7 wt % of grapeseed oligomeric proanthocyanidine (OPC) ester. The reference teaches that the stabilized polyphenols are more lipophilic in nature and functions as an antioxidant, anti-inflammatory, antimicrobial, etc.  
Regarding claim 14, given the teachings of Nakur which contains grape seed extract and a mixture of essential oils useful for cosmetic treatment, the skilled artisan would have been obviously motivated to look for prior arts to learn workable concentration ranges of the active agents. Since Kim and Peron teach that grape seed extract can be used in an amount of 1 wt % or 0.7 wt %, the skilled artisan would have had a reasonable expectation of successfully producing a stable and safe cosmetic composition comprising grape seed extract with antioxidant properties.  Since Lee teaches that a mixture of essential oils having antimicrobial, antioxidant, and aromatic effects are used at a concentration range of 0.01-30 wt % and more preferably 0.3 or 0.5 wt % in cosmetic formulations, the skilled artisan would have had a reasonable expectation of successfully producing a stable and safe cosmetic composition with expected benefits of the essential oils and acceptable aromatic effects.  
Regarding claim 15, the combined teachings as discussed above disclose workable weight amount for the grape seed extract and essential oils.  Furthermore, Kim teaches that grape seed extract and lemon balm was mixed at 1:10-10:1 weight ratio. Given such teachings on the weight amount and ratio and the disclosure of known functions of the essential oils, the presently claimed range of grape polyphenol to essential oils at 1:100- 100:1 is rendered obvious.  
Regarding claim 17, Peron teaches using the grapeseed polyphenols stabilized by esterification.  It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Nakur and use the esterified grapeseed polyphenols of Peron; the skilled artisan would have been motivated to do so, as 1) both references teach cosmetic formulations comprising grape seed extracts; and 2) Peron teaches that esterification of the reactive phenolic hydroxyl function groups renders the compounds more stable and with still antioxidative potency.  Since both references teach water and oil emulsions as the carrier, the skilled artisan would have had a reasonable expectation of successfully producing a cosmetic composition comprising more stabilized polyphenols. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617